DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are presented for examination.

Response to Arguments
Applicant's arguments filed August 04, 2021 have been fully considered but they are not persuasive or moot because the arguments do not apply to the references as used in the current rejection.

Claim Priority/Examiner’s Comment
Per specification of the instant application, Para. [0002]- [0004], cites “This patent application is a continuation-in-part of U.S. Patent Application Ser. No. 15/646,551, filed on July 11, 2017. U.S. Patent Application Ser. No. 15/646,551 claims priority to U.S. Provisional Patent Application Ser. No. 62/361,557, and the U.S. Patent Application no priority of the U.S. Patent Application Ser. No. 14/590,597 is given to the instant application.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tailor et al. (US 2006/0020369) (hereinafter Taylor) in view of Yoshino (US 2017/0235312).

Claim 1. Taylor teaches a robotic device (See Fig. 1A, “Robot cleaner 100”) comprising: 
a propulsion mechanism to move the robotic device (See Fig. 1, at least Para. [0078], “FIG. 1, motor 120 drives the sweeper 114 and motors 124 and 126 drive the wheels 120 and 122”, and/or see Para. [0089], “a robot cleaner 1002 includes a cleaning unit 1004 with a brush 1006 at the bottom of the robot cleaner 1002 and wheels 1008 and 1010 connected to a motor to move the robot cleaner”, which is construed as a propulsion mechanism to move the robotic device); 
a sensor (See at least Fig. 1, Para. [0024], [0026]-[0027], [0037]); 
See Para. [0033], [0036], [0043], “the robot cleaner 100 has a user input element 140 on its case, where the user input element 140 allows for the user to input the size of the room [construed as service area dimension information]”); and 
a processing facility comprising a processor and a memory, the processing facility configured to store a set of instructions that, when executed, cause the robotic device to: 
receive service area dimension information for the service area through the user interface, wherein the dimension information entered into the user interface (See at least Para. [0036], [0043], [0058], [0072], “the user input element 140 [i.e., user interface] allows for the user to input the size of the room [construed as service area dimension information]”); and 
utilize the propulsion mechanism to move the robotic device through the service area (See Fig. 1, at least Para. [0078], “FIG. 1, motor 120 drives the sweeper 114 and motors 124 and 126 drive the wheels 120 and 122”, and/or see Para. [0089], “a robot cleaner 1002 includes a cleaning unit 1004 with a brush 1006 at the bottom of the robot cleaner 1002 and wheels 1008 and 1010 connected to a motor to move the robot cleaner”, which is construed as a propulsion mechanism to move the robotic device”) and to perform a service task (See Para. [0048], “the robot cleaner can repeatedly clean with the cleaning unit through the center of a localized cleaning region”, and Para. [0055], “the robot cleaner can do a perimeter clean 310 shown in FIG. 3C”, and/or see Para. [0068], “a robot cleaner cleans a first floor region next to a wall such that the bumper of the robot cleaner contacts the wall. The robot cleaner can back up, then clean a second floor region next to the wall with the robot cleaner such that the bumper of the robot cleaner contacts the wall”).
The examiner notes that the prior art Taylor teaches the claim invention except for not explicitly spell out the feature of:
wherein the dimension information entered into the user interface define a furthest extent of a service area boundary that limit furthest movement of the robotic device; and 
perform the task within the service area boundary defined by the dimension information.
However, Yoshino teaches, wherein the dimension information entered into the user interface define a furthest extent of a service area boundary that limit furthest movement of the robotic device (See Para. [0014], [0118], “the extent of the cleaning area of the autonomous mobile object that performs cleaning while moving can be appropriately fed back for the extent of the cleaning area in the next cleaning”, and see Para. [0097], Fig. 15, discloses “an input unit 43 of the cleaning robot 1, wherein the input unit feeds input information for setting the next cleaning area or next movement area through which the cleaning robot 1 moves to perform cleaning on the basis of the input information”. Additionally, see Para. [0076], [0079], “the user can provide an instruction for cleaning again the non-cleaned portion by selecting the button B3 for a priority cleaning area. Alternatively, the user can provide an instruction for specifically and carefully cleaning the non-cleaned portion in the next cleaning”, and “an instruction may be provided for performing the next cleaning operation to an extent similar to that in the present cleaning operation”); and 
perform the task within the service area boundary defined by the dimension information (See at least Fig. 10-11, Para. [0014], [0076], [0079], [0110], [0118], discloses “perform cleaning the non-cleaned portion and/or a user instruction may be provided for performing the next cleaning operation to an extent similar to that in the present cleaning operation).
The examiner notes that the prior art Yoshino teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Taylor with the teaching of Yoshino to incorporate the feature in order to perform a certain feedback operation if the operation is inadequate.

Claim 2. The teaching of Taylor as modified by the teaching of Yoshino teaches the robotic device of claim 1, wherein the service area dimension information specifies a two-dimensional surface area surrounding the robotic device (See Taylor, Para. [0033], [0036], [0056], [0058]).

Claim 3. The teaching of Taylor as modified by the teaching of Yoshino teaches the robotic device of claim 1, wherein the set of instructions that, when executed, cause the sensor to perform a scan to determine a boundary condition within the service area See Taylor, Fig. 2, items 224, 238, 240, 242, 234; Fig. 4-5, 12; Para. [0026]-[0027], [0035], [0044], [0053], [0057], [0061], [0063], [0067], [0068], [0100], [0119]).

Claim 4. The teaching of Taylor as modified by the teaching of Yoshino teaches the robotic device of claim 3, wherein the scan detects no boundary condition within the service area, and the set of instructions that, when executed, cause the robotic device to provide the service task to the entire service area (See Taylor, fig. 3A - 3C, [0049] - [0055).

Claim 5. The teaching of Taylor as modified by the teaching of Yoshino teaches the robotic device of claim 3, wherein the scan senses a boundary condition within the service area that partially limits the service area, and the set of instructions that, when executed, cause the robotic device to provide the service task to the service area up to the boundary condition (See Taylor, Fig. 3F, 4, 6, 11, 12; Para. [0038], [0044], [0052]-[0054], [0057], [0058], [0067], [0068], [0070]-[0072).

Claim 6. The teaching of Taylor as modified by the teaching of Yoshino teaches the robotic device of claim 5, wherein the sensed boundary condition is a wall within the service area, and the service task is provided up to the wall (See Taylor, Fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052]-[0054], [0057], [0058], [0067], [0068], [0070]-[0072]).

Claim 7. The teaching of Taylor as modified by the teaching of Yoshino teaches the robotic device of claim 5, wherein the sensed boundary condition within the service area See Taylor, fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]).

Claim 8. The teaching of Taylor as modified by the teaching of Yoshino teaches the robotic device of claim 1, further comprising a surface sensor adapted to identify a floor surface type, wherein the set of instructions, when executed, causes the robotic device to scan a floor surface to determine the floor surface type and provide an alert based on the determined floor surface type (See Taylor, Para. [0103], [0104], the decision as to which floor type is detected and to switch to a more appropriate cleaning floor cleaning mode, under broadest reasonable interpretation, reads on an "alert").

Claim 11. Taylor teaches a method comprising:
positioning a robotic device in a service area (See fig. 3A-6), wherein the robotic device comprises a propulsion mechanism to move the robotic device (See fig. 1A, 1B); 
defining a set of service area dimensions having a spatial extent proximate the robotic device (See Para. [0033], [0036], [0058], [0060], [0072]);
scanning the service area with a sensor to determine a sensed boundary condition within the set of service area dimensions (See fig. 2 item 224, 238, 240, 242, 234; fig. 4, 5, 12; Para. [0026], [0027], [0035], [0044], [0053], [0057], [0061], [0063], [0067], [0068], [0100], [0119]); and 
See Fig. 1, at least Para. [0078], “FIG. 1, motor 120 drives the sweeper 114 and motors 124 and 126 drive the wheels 120 and 122”, and/or see Para. [0089], “a robot cleaner 1002 includes a cleaning unit 1004 with a brush 1006 at the bottom of the robot cleaner 1002 and wheels 1008 and 1010 connected to a motor to move the robot cleaner”, which is construed as a propulsion mechanism to move the robotic device”) and provide a service task as limited by the sensed boundary condition (See fig. 3A- 3F, 4, 6, 9B - 9D, 11, 12; Para. [0022], [0033] [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072); 
The examiner notes that the prior art, Taylor teaches the claim invention except for not explicitly spell out, wherein the service area dimensions specify a first boundary for the service area that limit furthest movement of the robotic device.
However, in the same filed of endeavor, Yoshino teaches, wherein the service area dimensions specify a first boundary for the service area that limit furthest movement of the robotic device (See Para. [0014], [0118], “the extent of the cleaning area of the autonomous mobile object that performs cleaning while moving can be appropriately fed back for the extent of the cleaning area in the next cleaning”, and see Para. [0097], Fig. 15, discloses “an input unit 43 of the cleaning robot 1, wherein the input unit feeds input information for setting the next cleaning area or next movement area through which the cleaning robot 1 moves to perform cleaning on the basis of the input information”. Additionally, see Para. [0076], [0079], “the user can provide an instruction for cleaning again the non-cleaned portion by selecting the button B3 for a priority cleaning area. Alternatively, the user can provide an instruction for specifically and carefully cleaning the non-cleaned portion in the next cleaning”, and “an instruction may be provided for performing the next cleaning operation to an extent similar to that in the present cleaning operation”); and 
performs the task within the set of service area dimensions defined by the boundary condition (See at least Fig. 10-11, Para. [0014], [0052], [0076], [0079], [0110], [0118], discloses “perform cleaning the non-cleaned portion and/or a user instruction may be provided for performing the next cleaning operation to an extent similar to that in the present cleaning operation on the basis of the input information).
The examiner notes that the prior art Yoshino teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Taylor with the teaching of Yoshino to incorporate the feature in order to perform a certain feedback operation if the operation is inadequate.

Claim 12. The teaching of Taylor as modified by the teaching of Yoshino teaches the method of claim 11, wherein the set of service area dimensions specifies a two-dimensional surface area surrounding the robotic device (See Taylor, Para. [0033], [0036], [0056], [0058]).

Claim 13. The teaching of Taylor as modified by the teaching of Yoshino teaches the method of claim 11, wherein the scanning detects no boundary condition and the robotic (See Taylor, fig. 3A - 3C, [0049] - [0055).

Claim 14. The teaching of Taylor as modified by the teaching of Yoshino teaches the method of claim 11, wherein the scanning senses a boundary condition that partially limits the service area and the robotic device provides the service task to the service area up to the boundary condition (See Taylor, Fig. 3F, 4, 6, 11, 12; Para. [0038], [0044], [0052]-[0054], [0057], [0058], [0067], [0068], [0070]-[0072).

Claim 15. The teaching of Taylor as modified by the teaching of Yoshino teaches the method of claim 14, wherein the sensed boundary condition is a wall within the service area, and the service task is provided up to the wall (See Taylor, Fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052]-[0054], [0057], [0058], [0067], [0068], [0070]-[0072]).

Claim 16. The teaching of Taylor as modified by the teaching of Yoshino teaches the method of claim 14, wherein the sensed boundary condition is a plurality of walls that create a perimeter within the service area, and the service task is provided within the plurality of walls (See Taylor, fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]).

Claim 17. The teaching of Taylor as modified by the teaching of Yoshino teaches the method of claim 11, further comprising a surface sensor adapted to identify a floor surface type, wherein the robotic device scans a floor surface to determine the floor (See Taylor, Para. [0103], [0104], the decision as to which floor type is detected and to switch to a more appropriate cleaning floor cleaning mode, under broadest reasonable interpretation, reads on an "alert").

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tailor et al. (US 2006/0020369) (hereinafter Taylor) in view of Anderson et al. (US 2011/0190931) (Hereinafter Anderson).

Claim 20. Taylor teaches a method comprising: 
positioning a robotic device in a service area (See Fig. 3A-6) and defining, without intervention from the robot device (See Fig. 1A, 1B), a set of service area dimensions, wherein the robotic device comprises a propulsion mechanism to move the robotic device (See at least Para. [0036], [0043], [0058], [0072], “the user input element 140 allows for the user to input the size of the room [construed as service area dimension information]”, and see Para. [0089], “a robot cleaner 1002 includes a cleaning unit 1004 with a brush 1006 at the bottom of the robot cleaner 1002 and wheels 1008 and 1010 connected to a motor to move the robot cleaner”, which is construed as a propulsion mechanism to move the robotic device”) and a sensor adapted to sense a boundary condition within the service area (See Fig. 1A, 2 and Para. [0024], [0026]-[0027]); 
scanning the service area with the sensor to determine the boundary condition within the set of service area dimensions ((fig. 2 item 224, 238, 240, 242, 234; fig. 4, 5, 12; [0026], [0027], [0035], [0044], [0053], [0057], [0061 ], [0063], [0067], [0068], [0100], [0119]); and 
utilizing the propulsion mechanism to move the robotic device through the service area and provide a service task as limited by the sensed boundary condition (See fig. 3A- 3F, 4, 6, 9B - 9D, 11, 12;[0022], [0033] [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]).
Taylor does not explicitly disclose, wherein the service area dimensions specify a first boundary for the service area; 
move the robotic device through the service area without passing beyond the service area defined by the set of service area dimensions.
However, Anderson et al. (US 2011/0190931) teaches, wherein the service area dimensions specify a first boundary for the service area (See Para. [0032]- [0037], [0040], [0056], discloses “area boundary for mowing service”); 
move the robotic device through the service area without passing beyond the service area defined by the set of service area dimensions (See Para. [0002], “These mobile robots are fully automatic, battery-powered units that automatically stay within a designated boundary while performing the task of mowing”, and/or Para. [0059], “cutting the grass growing within the operating environment designated by the boundary emitter”. Furthermore, see Para. [0083], [0093], discloses “boundary sensor 420 may alert the machine controller to direct the service robot mower to perform a specific function, such as change course of movement away from the emitter, initiate an action, stop an action, and perform an act, during performance of the mowing task.”)


Claim 21. The teaching of Taylor as modified by the teaching of Anderson teaches the method of claim 20, wherein the scanning detects no boundary condition and the robotic device provides the service task to the entire service area (See Taylor, fig. 3A - 3C, [0049] - [0055).

Claim 22. The teaching of Taylor as modified by the teaching of Anderson teaches the method of claim 20, wherein the scanning senses a boundary condition that partially limits the service area and the robotic device provides the service task to the service area up to the boundary condition (See Taylor, Fig. 3F, 4, 6, 11, 12; Para. [0038], [0044], [0052]-[0054], [0057], [0058], [0067], [0068], [0070]-[0072).

Claim 23. The teaching of Taylor as modified by the teaching of Anderson teaches the method of claim 22, wherein the sensed boundary condition is a wall within the service area, and the service task is provided up to the wall (See Taylor, Fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052]-[0054], [0057], [0058], [0067], [0068], [0070]-[0072]).

See Taylor, Fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052]-[0054], [0057], [0058], [0067], [0068], [0070]-[0072]).

Claim 25. The teaching of Taylor as modified by the teaching of Anderson teaches the method of claim 20, further comprising a surface sensor adapted to identify a floor surface type, wherein the robotic device scans a floor surface to determine the floor surface type and provides an alert based on the determined floor surface type (See Taylor, Para. [0103], [0104], the decision as to which floor type is detected and to switch to a more appropriate cleaning floor cleaning mode, under broadest reasonable interpretation, reads on an "alert").

Claims 9 - 10, and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tailor et al. (US 2006/0020369) (hereinafter Taylor) in view of Yoshino (US 2017/0235312) and further in view of Woo (US 2006/0060216).

With regard to claims 9 and 10, Taylor has all of the elements of claim 8 and 1 as discussed above.
Taylor does not disclose:
(claim 9) the alert is provided because the determined floor surface type is incompatible with a current service tool for servicing the floor service type; or

However, Woo discloses these limitation (fig. 3, 4; [0020], [0021], [0023], [0024], [0038], [0040], [004], [0046] - [0051], [0056]).
Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Taylor to include a removable service module and to incorporate a service module exchange procedure, as suggested by Woo, to exchange the service module when the floor surface requires a different module then currently attached. This modification would allow the robot to autonomously clean more floor surfaces without inconveniencing the user by requiring a manual cleaning module exchange.
With regard to claims 18 and 19, Taylor has all of the elements of claim 17 and 11 as discussed above.
Taylor does not discloses:
(claim 18) the alert is provided because the determined floor surface type is incompatible with a current service tool for servicing the floor service type; or
(claim 19) the robotic device further comprising a main robotic device portion and a service module portion, the service module portion adapted to perform a service task, wherein the service module portion is removable from the main robotic device portion.
However, Woo discloses these limitation (fig. 3, 4; [0020], [0021], [0023], [0024], [0038], [0040], [004], [0046] - [0051], [0056]).
.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tailor et al. (US 2006/0020369) (hereinafter Taylor) in view of Anderson et al. (US 2011/0190931) (Hereinafter Anderson) and further in view of Woo (US 2006/0060216).

With regard to claims 26 and 27, Taylor discloses all of the elements of claim 20 and 25 as discussed above,
Taylor does not disclose:
(claim 26) wherein the alert is provided because the determined floor surface type is incompatible with a current service tool for servicing the floor service type; or
(claim 27) the robotic device further comprising a main robotic device portion and a service module portion, the service module portion adapted to perform a service task, wherein the service module portion is removable from the main robotic device portion.
However, Woo discloses these limitation (fig. 3, 4; [0020], [0021], [0023], [0024], [0038], [0040], [004], [0046] - [0051], [00561).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160306359, discloses, “ROBOTIC CLEANING DEVICE WITH PERIMETER RECORDING FUNCTION”;
US 20160274579, discloses “CLEANING ROBOT AND REMOTE CONTROLLER INCLUDED THEREIN”; 
US 20170164802 A1, discloses “DEVICE AND METHOD FOR DETECTING CLEANING WORK WHICH HAS BEEN PERFORMED”;
US 20160302638 A1, discloses “ROBOTIC VACUUM CLEANER WITH SIDE BRUSH MOVING IN SPIRAL PATTERN”;
US 20160101524 A1, discloses “ROBOT CLEANER AND METHOD FOR CONTROLLING THE SAME”; 
US 20140190514 A1, discloses “FLOOR TREATMENT MACHINE AND METHOD FOR TREATING FLOOR SURFACES”;
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B M M HANNAN/Primary Examiner, Art Unit 3664